Citation Nr: 0932971	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  For the period from January 5, 2004 to June 3, 2007, 
entitlement to an initial or staged disability evaluation in 
excess of 50 percent for posttraumatic stress disorder 
(PTSD).  

2.  From June 4, 2007 to the present, entitlement to an 
initial or staged disability evaluation in excess of 70 
percent for PTSD.

3.  Entitlement to a total disability based on individual 
unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran; the ex-wife of Veteran; Mr. TK


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1966 to December 
1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a May 2004 rating decision, the RO denied service 
connection for PTSD.  This denial was confirmed in an August 
2004 rating decision.  The Veteran perfected an appeal of the 
issue of service connection.  In May 2006, the Veteran 
testified regarding the issue of service connection before a 
Veterans Law Judge.  (The issue in this decision is 
entitlement to a higher initial rating.)  In September 2006, 
the Board issued a decision granting service connection for 
this disability. 

The RO issued an October 2006 rating decision effectuating 
the grant of service connection, assigning an effective date 
of January 5, 2004 (date of claim) and a 30 percent 
disability rating.  The Veteran filed a notice of 
disagreement to the disability rating assigned.  The RO 
issued an April 2007 statement of the case that increased the 
disability rating to 50 percent as of the date of claim.  In 
June 2007, the Veteran perfected the appeal by filing a 
substantive appeal (VA Form 9) and raised the issued of TDIU.  
He filed a formal claim for TDIU later in June 2007.  

In an October 2007 supplemental statement of the case, the RO 
increased the disability rating to 70 percent, as of a June 
4, 2007 psychiatric evaluation.  The Veteran has indicated 
continued dissatisfaction with the ratings assigned and the 
claim remains active.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Also in October 2007, the RO issued a rating 
decision that denied the claim for TDIU.  The Veteran 
perfected an appeal of the claim for TDIU.

In April 2009, the Veteran, his ex-wife and a Mr. TK 
testified before the undersigned Veterans Law Judge regarding 
the increased rating and TDIU issues presently on appeal.  
Adjudication by the undersigned, alone, is appropriate 
(without a panel decision).  See 38 C.F.R. § 20.707.  A copy 
of the transcript of this hearing has been associated with 
the claims file.

The Board is aware that the claims currently on appeal have 
previously been characterized differently.  After review of 
the claims file, however, the Board notes that the entire 
period since the date of claim for PTSD is on appeal.  
Therefore, the Board characterizes the issues as claims for 
increased ratings, cognizant of the staged periods, instead 
of involving earlier effective date claims.  That is, along 
with the later dated claim for TDIU, the Veteran's assertion 
on appeal, essentially, is that he should be in receipt of a 
100 percent rating dating back to the January 5, 2004 claim 
for service connection.  The Board finds that the Veteran is 
not asserting that he is entitled to an earlier effective 
date for the grant of service connection (see 38 C.F.R. 
§ 3.400); he is contending that a 100 percent rating is 
warranted from the date of receipt of his claim for service 
connection, which under applicable law and the facts in this 
case, is a claim for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  Since the January 5, 2004 claim for service connection, 
the evidence is at least is relative equipoise regarding 
whether the Veteran's service-connected PTSD has been 
manifested by total occupational and social impairment.

3.  As the instant Board decision grants a 100 percent 
schedular rating for the Veteran's PTSD with an effective 
date prior to his filing a claim for a TDIU, his claim for a 
TDIU is moot.  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
from January 5, 2004 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).  

2.  The claim for entitlement to a TDIU is moot.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2008); 
VAOPGCPREC 6- 99, 64 Fed. Reg. 52375 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for an increased rating to 100 
percent back to the date of claim.  The Board finds this is 
the maximum benefit sought.  This granting of the benefit 
sought moots the issue of entitlement to TDIU.

Law and Regulations 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

As noted above, the Veteran has challenged the initial 
disability ratings by seeking appellate review of the RO's 
initial evaluation because of his dissatisfaction with them 
as being too low.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (noting distinction between claims stemming from an 
original rating versus increased rating).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  See 
Fenderson, supra.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Veteran's PTSD is rated under Diagnostic Code 9411 and is 
evaluated under the General Rating Formula for Mental 
Disorders found at 38 C.F.R. § 4.130.  The Rating Formula 
reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board finds as highly relevant the evidence provided by 
Global Assessment of Functioning (GAF) scores that mental 
health professionals assign upon examination of a patient.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Factual Background

The Veteran contends that he is entitled to an initial rating 
of 100 percent for his PTSD.  Service connection is in effect 
for PTSD and residuals of a fracture of the left ring finger.  
The left ring finger disability is rated as noncompensable (0 
percent) and the Veteran has made no contentions on appeal 
regarding the effects of this disability and has not indicted 
that this disability has caused difficulties maintaining 
gainful employment.  The Veteran has testified that he 
stopped working (he was self-employed) when he fell off a 
ladder during a job.  The Veteran has indicated that this 
injury caused back problems that prevented employment.

Regarding the service connected PTSD, when considering the 
Veteran's statements most beneficial to his claim, the Board 
finds that the Veteran is asserting that his PTSD disability 
has caused total occupational and social impairment from the 
date he filed for service connection on January 5, 2004.  The 
Veteran did not raise the issue of TDIU until June 2007, 
filing a formal claim for TDIU later that same month.

The claims file contains the record of VA psychiatric 
treatment beginning in January 2004.  A January 2004 
treatment record notes that the Veteran was not "aware of 
PTSD or it's definition or treatment."  The Veteran 
described, however, having a lot of anger and "road rage."  
He also reported that he had no friends, being a recluse.  
Diagnosis was PTSD.  

In a March 2004 Social Security Administration (SSA) 
disability record, the Veteran indicated that his back 
disability prevented him from working.  Subsequently, the 
Veteran was granted SSA disability benefits under a primary 
diagnosis of "disorder of back" with no secondary 
diagnosis.

A July 2004 record documents that the Veteran had sleep 
disturbance and irritability among his current symptoms.  The 
Veteran did not, however, have symptoms such as homicidal or 
suicidal ideation.  Multiple other records from this period 
of time confirm that the Veteran did not have homicidal or 
suicidal ideation.  The clinician assigned a GAF of 45.  
Another July 2004 VA treatment record contains a GAF of 38.  
A March 2005 VA treatment record contains a GAF of 40.

In an April 2005 record, a VA treatment clinician documented 
that the Veteran showed no evidence of manipulation or 
malingering.  The clinician found that due to the "nature, 
severity and chronicity" of the Veteran's PTSD that it was 
his opinion that the Veteran could not "maintain gainful 
employment, nor [could] he sustain effective social 
relationships."  Further treatment records completed by this 
clinician confirm this finding, with the clinician copying a 
similar statement in his report.  In a February 2006 record, 
this clinician assigned a GAF of 35.  

The Veteran underwent an initial VA psychiatric examination 
in February 2007.  The examiner documented that there were VA 
treatment records documenting that the Veteran was easily 
overwhelmed by life and had not been able to maintain 
employment.  The examiner concluded that the Veteran 
"describes poor psychosocial functioning."  The examiner 
noted that the Veteran's only friends were his dogs, that the 
Veteran's quality of life was poor.  The Veteran stayed home, 
leaving only when he had to get groceries and to walk his 
dogs in the desert.  The examiner assigned a GAF of 40.

The Veteran underwent an additional VA psychiatric 
examination in June 2007.  The Veteran reported suicidal 
ideation.  The examiner found that the Veteran was "totally 
unemployable" and that the Veteran "should be awarded the 
highest percentage for his PTSD."  The examiner assigned a 
GAF of 35 due to PTSD, with neglect of own person.

In a June 2007 formal claim for TDIU, the Veteran filled out 
the form in a way, which in essence, indicated that he left 
employment due to his service-connected PTSD.

An August 2008 VA treatment record records a GAF of 30.  
Another August 2008 VA record documents that the Veteran had 
previous intention to "shoot the VA people" who denied his 
claim.  In August 2008, the Veteran was admitted for 
treatment for four days, when he had suicidal ideation.  GAF 
upon admittance was 35 and 50 upon his discharge from the 
hospital.

The Veteran underwent a VA general medical examination in 
December 2008.  The Veteran endorsed homicidal ideation, but 
not suicidal ideation.  The examiner did not provide an 
opinion regarding unemployability.  The Veteran also 
underwent a VA psychiatric examination at this time.  
Regarding activities of daily living, the examiner documented 
that the Veteran did not see friends or relatives.  He did 
not read or have hobbies.  The Veteran, instead, spent his 
days "waking the dogs and staying in bed."  The examiner 
again noted that the Veteran thought about revenge against 
the VA personnel who denied his compensation claim.  The 
examiner found that the Veteran had a GAF of 30, with 
prognosis grave to poor and found that the disability level 
was severe.

At the time of the April 2009 Board hearing the Veteran and 
his witnesses discussed the severity of his symptoms.  One 
witness was his ex-wife with whom he lives.  He and his ex-
wife described that he refused to shower until she forced him 
to do so.  She indicated that he did not take out the trash 
until he could not get out of the door.  They also testified 
regarding his violent ideation.  Regarding employment, the 
Veteran testified, in essence, that he was able to work, 
self-employed, until he fell off a ladder injuring his back.  
He indicated both that he could still do this job if he had 
not injured his back, but also testified that PTSD medication 
prevented him from being able to work.  He also appeared to 
indicate that his PTSD caused him to fall, having lost 
concentration.

Analysis 

Upon review of the entire record of file, the Board finds 
that a 100 percent rating is warranted for the Veteran's PTSD 
from the date of receipt of the claim for service connection 
claim, which is January 5, 2004.  This is the maximum benefit 
sought.  In determining that a 100 percent rating is 
warranted, the Board is aware of conflicting evidence of 
record, including the March 2004 SSA record that indicates, 
in essence, that the Veteran reported no impairment from PTSD 
compared to the present complaints of total functional 
impairment caused by PTSD.  Further, the record and the 
Veteran have provided conflicting statements regarding 
whether he left self-employment due to PTSD.  In addition to 
these inconsistencies, there is also evidence that the 
Veteran has experienced increased (escalating) symptoms after 
the date of claim.  The treatment records and VA examinations 
of record document increased anger and suicidal/homicidal 
ideation as time has passed.  

In favor of the claim, however, are the consistently low GAF 
scores.  The GAF scores of record range from 30 to 50 (after 
in-patient treatment).  These scores indicate severe to total 
disability.  See Carpenter, supra.  Further, once the Veteran 
began receiving in-depth treatment and evaluation, he was 
found to be unemployable due to PTSD.  That is, even though 
SSA found he had disability due to his back, the evaluation 
of his PTSD led to the finding that he could not work due to 
this service-connected disability.  

The first record of file that contains this finding of 
unemployability is an April 2005 treatment record.  
Subsequent records document the severe nature of the 
Veteran's disability and indicate that he, essentially, had 
total occupational and social impairment.  Representative of 
this evidence is the June 2007 VA examination report in which 
the examiner found that the Veteran "should be awarded the 
highest percentage for his PTSD."  While these examinations 
do not show many of the symptoms illustrative of a 100 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
with consideration of 38 C.F.R. § 4.7, the Board finds that 
the examination revealed PTSD symptoms that more nearly 
approximate total social and industrial inadaptability.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411; Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  The GAF scores are 
essentially consistent with this conclusion.  

As to the question of an initial versus staged rating, 
although there are inconsistencies, as noted above, regarding 
his symptomatology, based on review of the psychiatric 
treatment records of file, the Board finds that the 
manifestations of PTSD more nearly approximate the criteria 
for 100 percent rating (total occupational and social 
impairment) from at least July 2004.  The date of receipt of 
the claim was January 5, 2004; the Veteran was not afforded a 
VA psychiatric examination until more than 3 years later.  
(Service connection was granted by an October 2006 RO 
decision, effectuating a Board decision.)  It is apparent 
that the initial rating was based upon outpatient clinic 
records.  Under these circumstances, and considering all of 
the relevant evidence of record, to include the Veteran's 
statements, the Board finds that the 100 percent rating is 
warranted from January 5, 2004, the date of receipt of his 
original claim for service connection.    

                                                           
TDIU

As the result of this Board decision, a 100 percent rating is 
warranted based on his PTSD symptoms from January 5, 2005.  
The Veteran subsequently filed a separate claim for TDIU in 
June 2007.  The VA General Counsel has specifically found 
that a "claim for a total disability rating based on 
individual unemployability for a particular service-connected 
disability may not be considered when a schedular 100-percent 
rating is already in effect for another service-connected 
disability."  See 38 C.F.R. § 4.16 (2008); VAOPGCPREC 6- 99, 
64 Fed. Reg. 52375 (1999).  Under these circumstances, the 
Veteran's claim for a TDIU is dismissed as moot.  






ORDER

For the entirety of the period under appeal, January 5, 2004 
to present, a 100 percent rating for PTSD is granted, subject 
to the statutes and regulations applicable to the payment of 
VA benefits.

The claim of entitlement to TDIU is dismissed as moot.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


